UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6356


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ARNOLDO AVITA GAMBOA, a/k/a Angel Martinez, a/k/a Tony,

                    Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia,
at Charleston. John T. Copenhaver, Jr., District Judge. (2:08-cr-00151-2)


Submitted: June 22, 2017                                          Decided: June 27, 2017


Before GREGORY, Chief Judge, and FLOYD and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arnoldo Avita Gamboa, Appellant Pro Se. Gary L. Call, Joshua Clarke Hanks, Assistant
United States Attorneys, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Arnoldo Avita Gamboa appeals the district court’s order denying his Fed. R. Crim.

P. 52(b) motion. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. United States v. Gamboa, No. 2:08-

cr-00151-2 (S.D.W. Va. Mar. 2, 2017). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2